--------------------------------------------------------------------------------

Exhibit 10.19


GENERAL EMPLOYMENT ENTERPRISES, INC.
Employee Stock Option Agreement
Under The Second Amended and Restated
General Employment Enterprises, Inc. 1997 Stock Option Plan




A Stock Option (“Option”) is hereby granted by General Employment Enterprises,
Inc., an Illinois corporation (“Company”), to the employee of the Company named
below (“Optionee”), for and with respect to common stock of the Company, no par
value (“Common Stock”), subject to the following terms and conditions:


1.           Grant.  Subject to the provisions set forth herein and the terms
and conditions of the Second Amended and Restated General Employment
Enterprises, Inc. 1997 Stock Option Plan (“Plan”), the terms of which are hereby
incorporated by reference, and in consideration of the agreements of Optionee
herein provided, the Company hereby grants to Optionee an option to purchase
from the Company the number of shares of Common Stock, at the purchase price per
share, and on the schedule, set forth below.  At the time of exercise of the
Option, payment of the entire purchase price shall be made pursuant to terms of
the Plan.


Name of Optionee:


Type of Option:


Number of Shares
Subject to Option:


Option Price per Share:  $ __________(Fair Market Value as of __________)


Date of Grant:
Exercise Schedule:


Number of Shares
 
Commencement
 
Expiration
Subject to Option
 
Date
 
Date





The grant of the Option is conditioned upon the acceptance by Optionee of the
terms hereof as evidenced by Optionee’s execution of this Agreement in the space
provided therefor at the end hereof and the return of an executed copy to the
Secretary of the Company no later than __________________.


2.             Prior Termination.  Except as provided in Section 2(b) below, the
Option shall not be exercisable prior to the Commencement Date set forth in
Section 1 above.  Notwithstanding the Expiration Date set forth in Section 1
above:


(a)           if Optionee’s employment with the Company (i) is terminated by the
Company for any reason; or (ii) is voluntarily terminated by the Optionee for
any reason other than; (I) termination on or after attaining age 55, (II) death
or (III) disability, the Option shall expire on the ninetieth (90) day after
such termination of employment.


(b)           if Optionee’s employment with the Company terminates on or after
attaining age 55; or by reason of disability or death, the Option, if not
already exercisable on the date of such termination of employment, shall become
exercisable and shall expire on the earlier of the first anniversary of the date
of such termination of employment or the date the Option expires in accordance
with Section 1 above.  During such period the Option may be exercised by
Optionee with respect to the same number of shares of Common Stock, in the same
manner, and to the same extent, as if Optionee had continued employment during
such period; provided that if such termination occurs by reason of death, the
Option shall be exercisable, in whole or in part, by a legatee or legatees of
the Option under Optionee’s will, or by Optionee’s executors, personal
representatives or distributees.

 
1

--------------------------------------------------------------------------------

 

3.            Transferability.  The Option may be exercised only by Optionee
during Optionee’s lifetime, except as provided in Section 2, above, and may not
be transferred other than by will or the applicable laws of descent or
distribution.  The Option shall not otherwise be transferred, assigned, pledged
or hypothecated for any purpose whatsoever and is not subject, in whole or in
part, to execution, attachment, or similar process.  Any attempted assignment,
transfer, pledge or hypothecation or other disposition of the Option, other than
in accordance with the terms set forth herein, shall be void and of no effect.


4.             Notice of Exercise.  Written notice of an election to exercise
any portion of the Option, specifying the portion thereof being exercised, in
1,000 share increments, (or in such smaller number representing all of the
shares subject to the unexercised portion of the Option) and the exercise date,
shall be given by Optionee, or Optionee’s personal representative in the event
of Optionee’s death (i) by delivering such notice at the principal executive
offices of the Company no later than the exercise date, or (ii) by mailing such
notice, postage prepaid, addressed to the Secretary of the Company at the
principal executive offices of the Company at least three business days prior to
the exercise date.
 
5.             Shareholder Status.   Neither Optionee nor any other person
entitled to exercise the Option under the terms hereof shall be, or have any of
the rights or privileges of, a shareholder of the Company in respect of any of
the shares of Common Stock issuable on exercise of the Option, unless and until
the purchase price for such shares shall have been paid in full pursuant to the
terms of the Plan. It shall be the Optionee’s sole responsibility to timely
comply with any and all beneficial ownership disclosure rules and regulations
promulgated by the Securities and Exchange Commission (“Commission”) in
accordance with § 16 of the Securities Exchange Act of 1934, including the
Optionee’s obligations (if any) to file Forms 3, 4 or 5 with the Commission as a
result of receiving Options and/or Common Stock under the Plan. It shall further
be the Optionee’s sole responsibility to comply with applicable State and
Federal tax laws, rules and regulations which may govern the Optionee’s receipt
of Options and/or Common Stock in accordance with the Plan.


6.             Cancellation or Adjustment.  In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation.  In the event the Option shall be exercised in part, or a change
in the number or designation of the Common Stock shall be made, this Agreement
shall be delivered by Optionee to the Company for the purpose of making the
appropriate notation thereon, or of otherwise reflecting, in such manner as the
Company shall determine, the partial exercise or the change in the number or
designation of the Common Stock.  In the event of any Common Stock dividend,
split up, recapitalization, merger, consolidation, combination, or exchange of
shares of Common Stock, separation, reorganization or liquidation occurring
after the date of this Agreement, the Committee will adjust the aggregate price
to be paid or the aggregate number and class of shares of Common Stock to be
received by Optionee pursuant to an Option.


7.             Administration.  The Option shall be exercised in accordance with
such administrative regulations as the Committee established by the Plan to
administer the Plan, shall from time to time adopt.


8.             Governing Law.  The Option, and this Agreement shall be
construed, administered and governed in all respects under and by the laws of
the State of Illinois.  The Company and the Optionee agree that the jurisdiction
and venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to) this Agreement shall be exclusively in the courts in the
State of Illinois, County of DuPage, including the Federal Courts located
therein (should Federal jurisdiction exist), and the Company and the Employee
hereby submit and consent to said jurisdiction and venue.


9.             No Guaranty of Employment.  Nothing herein confers or shall
confer on Optionee any right to continue in the employment of the Company nor
shall interfere with the Company’s right to terminate the employment of Optionee
at any time.


10.           Notices to Optionee.  Any notices by the Company to Optionee shall
be deemed given when personally delivered to Optionee, or three business days
after mailed to Optionee by first-class mail, postage prepaid, to Optionee’s
last address on the employee records of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
11.           The Plan.  The terms of this Agreement shall be subject to the
terms of the Plan.  In the case of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.


12.           Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.



 
GENERAL EMPLOYMENT ENTERPRISES, INC.
                 
By:
               
Chief Executive Officer
 





The undersigned hereby accepts the foregoing Option and the terms and conditions
hereof. 





       
Date
 
Optionee
 

 

3

--------------------------------------------------------------------------------